Citation Nr: 1824042	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-27 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling from October 25, 2016 and zero percent prior to that date. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides and toxic agents and as secondary to service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for peripheral neuropathy of the upper right extremity, to include as due to exposure to herbicides and toxic agents.

4.  Entitlement to service connection for peripheral neuropathy of the upper left extremity, to include as due to exposure to herbicides and toxic agents.

5.  Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as due to exposure to herbicides and toxic agents.

6.  Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as due to exposure to herbicides and toxic agents.

7.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides and toxic agents.

8.  Entitlement to service connection for a prostate disorder (diagnosed as neurogenic bladder), to include as due to exposure to herbicides and toxic agents.

9.  Entitlement to service connection for a kidney disease, to include as due to exposure to herbicides and toxic agents.

10. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and toxic agents and as secondary to service-connected PTSD.  

11. Entitlement to service connection for bilateral restless leg syndrome, to include as due to exposure to herbicides and toxic agents.

12. Entitlement to service connection for a skin rash, to include as due to exposure to herbicides and toxic agents.

13. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to March 6, 2013, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his friend testified before the undersigned Veterans Law Judge at a Board videoconference hearing in May 2016.  A transcript has been reviewed and is in the record.  

The Board observes that a claim of service connection for lung cancer has been developed separately, and that the steps to finalize an appeal have been completed by the Veteran.  However, a review of the claims file and the Veterans Appeals Control and Locator System (Vacols) indicates that there is ongoing development being conducted for that appeal; in particular, a hearing for that issue is being scheduled.  It will therefore be the subject of a separate Board decision.  

These matters were previously before the Board in September 2016, at which time they were remanded for further development.  After the requested development was completed, a March 2017 rating decision granted service connection for anemia.  This is considered a complete grant of the benefit sought on appeal, and the issue is no longer in appellate status.  

The March 2017 rating decision also increased the evaluation for bilateral hearing loss to 10 percent, effective October 25, 2016.  The Veteran has not expressed satisfaction with this rating.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, as he has not expressed satisfaction with the 10 percent rating and as higher ratings are possible for the periods before and after October 25, 2016, this issue remains on appeal.  

The issues of entitlement to service connection for diabetes mellitus; hypertension; peripheral neuropathy of the bilateral upper and lower extremities; bilateral restless leg syndrome; a prostate condition; a skin disability; Parkinson's disease; and a kidney disability; and entitlement to a TDIU prior to March 6, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 25, 2016, the Veteran had no worse than Level II hearing for each ear.  

2.  As of October 25, 2016, the Veteran has Level V hearing for the right ear and Level IV hearing for the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hearing loss prior to October 25, 2016 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, 4.87, Codes 6100, 6101 (2017).  

2.  The criteria for a rating in excess of 10 percent from October 25, 2016 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, 4.87, Codes 6100, 6101 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, the Veteran was provided with complete VCAA notification in a December 2007 letter that was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a recent VA examination for his hearing loss in response to his May 2016 testimony that this disability had become worse.  He had previously undergone other VA examinations during the course of the appeal.  All VA treatment records have been obtained, as have all private treatment records identified by the Veteran.  The Veteran appeared at his hearing in May 2016.  There is no indication of any outstanding evidence for the hearing loss issue, and the Board will proceed with adjudication of this matter.  

Increased Rating

The Veteran contends that the zero percent and 10 percent evaluations assigned to his bilateral hearing loss are inadequate to reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85; Table VI and Table VII; 4.87, Codes 6100, 6101.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The record shows that entitlement to service connection for bilateral hearing loss was granted in a September 2003 rating decision.  A zero percent evaluation was assigned.  The Veteran submitted his claim for an increased rating in November 2007.  During the course of the appeal, a March 2017 rating decision increased the evaluation to 10 percent, effective from October 25, 2016.  This evaluation remains in effect.  

The Veteran was afforded a VA examination of his hearing in August 2008.  The right ear had puretone thresholds of 25, 25, 55, and 55 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had puretone thresholds of 25, 25, 30, and 45 Hertz at the same frequencies.  Pure tone average was 40 decibels in the right ear and 31.25 in the left ear.  Using the Maryland CNC word list, speech discrimination ranged from 88 percent to 96 percent at different decibels.  For the purposes of this decision, the Board will use the 88 percent as it is the most favorable to the Veteran.  When these results are applied to Table VI, both ears are at Level II.  This results in a zero percent evaluation under Table VII.  8/27/2008 VA Examination, p. 1.  

At a December 2012 VA hearing examination, the right ear had puretone thresholds of 35, 40, 70, and 70 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had puretone thresholds of 35, 35, 55, and 60 decibels at the same frequencies.  The average threshold was 54 decibels for the right ear and 46 decibels for the left.  Using the Maryland CNC word list, the right ear had speech discrimination of 88 percent and the left ear had 96 percent.  Under Table VI, the right ear remained at Level II and the left ear was at Level I.  When applied to Table VII, this once again results in a zero percent evaluation.  12/3/2012 VA Examination, p. 1.  

The most recent VA hearing examination was conducted on October 25, 2016.  The right ear had puretone thresholds of 35, 65, 70, and 70 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had puretone thresholds of 30, 55, 60, and 65 decibels at the same frequencies.  Average threshold was 60 decibels for the right ear and 53 for the left ear.  Speech discrimination using the Maryland CNC word list was 70 percent for the right ear and 78 percent for the left ear.  This results in Level V hearing for the right ear and Level IV for the left ear.  When applied to Table VII, entitlement to a 10 percent rating, but no higher, is the result.  10/25/2016 C&P Exam #1, p. 1.  

On the basis of these results, the Board finds that entitlement to a compensable evaluation prior to October 25, 2016 is not possible.  Furthermore, entitlement to a rating higher than 10 percent from October 25, 2016 is not supported by the evidence.  

The Board has considered the provisions of 38 C.F.R. § 4.86 in reaching this decision.  This is of no benefit to the Veteran.  None of the examinations show that either ear has all four puretone thresholds of 55 or higher, and none of the examinations show that either ear has puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, these provisions do not apply.  

At this juncture, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, on the February 2014 VA examination, the examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including difficulty hearing and understanding conversational speech with his wife if she was in the kitchen or facing away from him.  Thus, the examiner is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a compensable rating before October 25, 2016, or a rating higher than 10 percent from that date, as demonstrated above.  

ORDER

Entitlement to an increased rating for bilateral hearing loss, evaluated as 10 percent disabling from October 25, 2016 and zero percent prior to that date, is denied. 


REMAND

In the September 2016 remand, the Board requested that the Veteran be afforded VA examinations for his claimed disabilities, including diabetes mellitus; hypertension; peripheral neuropathy of the bilateral upper and lower extremities; bilateral restless leg syndrome; a prostate condition; a skin disability, Parkinson's disease, and a kidney disability.  The examiners were to provide opinions regarding the etiology of each of these disabilities.  The Board noted the Veteran's contention that he was either exposed or possibly exposed to a long list of toxins and contaminants.  In part, the opinions were to address whether or not the Veteran's disabilities could be the result of exposure to one or more of these substances.  

In an October 2016 response, the examiner explained that, based on the current information, it was impossible to provide the requested opinions without resorting to speculation.  He explained that in order to provide the opinions, he would have to know to which if any of the toxins the Veteran had been exposed, and in what amounts.  The examiner stated that this was not something that could be determined clinically, but would instead depend on factors such as the inner workings of the Veteran's ship.  10/24/2016 C&P Exam #3, p. 36.  

Given the examiner's response and finding that the Veteran's contentions are at least plausible, attempts must be made to determine which, if any, of the toxins the Veteran claims to have been contaminated by actually contacted him, and in what amounts.  Then, if additional information is obtained, an addendum opinion should be obtained from the October 2016 examiner.  

Furthermore, the Veteran contends that he was exposed to herbicides such as Agent Orange during service.  He believes this occurred aboard both the USS Constellation and the USS Ranger while servicing the fighter planes that flew missions in Vietnamese airspace, and at a warehouse in Subic Bay, Philippines.  

A review of the record shows that attempts have been made to verify whether or not the Veteran was exposed to herbicides such as Agent Orange while serving in the deep water Navy off the shores of Vietnam.  A February 2014 Formal Finding found that the Veteran did not have "boots on the ground" exposure, and that the two ships on which he served were not among those recognized as having been exposed to herbicides such as Agent Orange.  It was determined that the Veteran did not have service in Vietnam within the meaning of the regulation, and was not presumed to have been exposed to herbicides.  2/11/2014, VA Memo, p. 1.  However, while this finding mentioned the Veteran's Subic Bay contention, a review of the record shows that none of the research requests or findings addressed this contention.  In fact, the Veteran did not make any specific contentions in regards to exposure at Subic Bay until January 2014, at which time the research cited in the formal finding had been completed.  

The Board finds that the steps outlined in M21-1, Part. IV, Subpart ii, 1.H.7.c., Developing Claims Based on Herbicide Exposure in Other Locations, must be followed in order to determine whether or not the Veteran was exposed to herbicides such as Agent Orange at Subic Bay in 1966.  

Finally, as previously noted in the September 2016 remand, the Board finds that the appellant's claim of entitlement to a TDIU prior to March 6, 2013 is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much information as possible regarding his claimed exposures to lead, arsenic, oil, jet fuel, hydraulic fluid, tetrachloride, and dioxin.  He should also identify the names or types of cleaning chemicals and solvents to which he claims exposure.  To the best of his ability, the Veteran should state for each of these substances:

a) A description of exactly how he was exposed to each substance (used for cleaning, put into aircraft, in the environment, etc.)
b) The frequency of exposure (daily, weekly, monthly or less). 
c) Whether or not the substances were handled with safety devices such as gloves, eyewear, or protective suits.
d) The manner of exposure, such as through the skin, through breathing, ingested with food or water, etc.

The Veteran should be informed that the more information he can provide regarding the use of each of these substances, the more likely a useful medical opinion can be obtained.  

2.  Regardless of whether or not the Veteran replies in step (1), the Joint Services Records Research Center (JSRCC) and any other appropriate agency should be asked to verify whether it is as likely as not that the Veteran was exposed to one or more of the following during active service: lead, arsenic, oil, jet fuel, hydraulic fluid, tetrachloride, dioxins, cleaning chemicals and/or solvents.  Any information received from the Veteran to include any reply to step (1) should be provided to the JSRCC or other agency to assist in their research.  The likely names of the hydraulic fluids, cleaning chemicals and solvents should be obtained or determined to be unobtainable.  For each substance, information necessary to determine dosage size such as frequency and manner of exposure should be requested.  These requests should continue until the verification is received or the JSRCC and/or other appropriate agency certify that the information requested is unable to be verified.  After the development has been completed, a formal finding as to whether it is as likely as not that the Veteran was exposed to lead, arsenic, oil, jet fuel, hydraulic fluid, tetrachloride, dioxins, cleaning chemicals and/or solvents should be made and a memorandum of this determination should be placed in the claims file.

3.  Take all steps outlined in in M21-1, Part. IV, Subpart ii, 1.H.7.c. to confirm whether it is as likely as not that the Veteran was exposed to herbicides such as Agent Orange at Subic Bay.  If necessary, obtain the personnel records that would tend to show whether or not the Veteran was present at Subic Bay.  After the development has been completed, a formal finding as to whether it is as likely as not that the Veteran was exposed to herbicides such as Agent Orange at Subic Bay in or around 1966 should be made and a memorandum of this determination should be placed in the claims file.  

4.  After the completion of the development requested in (1) and (2), return the claims file to the examiner who conducted the October 2016 examinations.  If this examiner is unavailable, the claims file should be forwarded to another equally qualified examiner.  The examiner should be provided the results of the formal findings as to whether or not the Veteran was exposed to lead, arsenic, oil, jet fuel, hydraulic fluid, tetrachloride, dioxins, cleaning chemicals and/or solvents, as well as information pertaining to the nature and frequency of such exposure.  The examiner should be requested to provide the following opinions:

a) Is it as likely as not that the Veteran's diabetes mellitus; hypertension; peripheral neuropathy of the bilateral upper and lower extremities; bilateral restless leg syndrome; a prostate condition; a skin disability; Parkinson's disease; and/or a kidney disability were incurred in or due to service as a result of exposure to lead, arsenic, oil, jet fuel, hydraulic fluid, tetrachloride, dioxins, cleaning chemicals and/or solvents?  All information pertaining to the nature and frequency of any such exposure should be provided to the examiner.  

b) Is it as likely as not that the Veteran's diabetes mellitus; hypertension; peripheral neuropathy of the bilateral upper and lower extremities; bilateral restless leg syndrome; a prostate condition; a skin disability; Parkinson's disease; and/or a kidney disability were incurred in or due to service as a result of exposure to herbicides?  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.  A new examination is not required and should be scheduled only if deemed necessary by the examiner or examiners.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


